OPINION
BRETT, Judge:
Appellant, Raymond E. Miller, hereinafter referred to as defendant, was convicted in the District Court of Lincoln County, Case No. CRT-72-1120, of failure to submit vehicle for inspection, in violation of 47 O.S.1971, § 852(a), with punishment fixed at a fine of $10.00. Judgment and sentence was imposed on June 14, 1972, and this appeal perfected therefrom.
It is defendant’s contention that the Oklahoma Motor Vehicle Inspection Act, 47 O.S. 1971, §§ 851-861, is unconstitutional. Specifically, defendant contends the Act is unconstitutional in that it violates due process of law, contains an unlimited delegation of legislative power to the Commissioner of Public Safety, and violates the Thirteenth Amendment of the United States Constitution, which prohibits slavery or involuntary servitude. We have previously considered these challenges to the constitutionality of the Motor Vehicle Inspection Act and found them to be without merit, in Miller v. State, Okl.Cr.1972, 503 P.2d 886. We find nothing presented in the instant case which requires re-examination of our previous decision, or further amplification.
We therefore conclude that defendant’s challenges to the constitutionality of the Motor Vehicle Inspection Act are without merit, and accordingly find that the defendant’s conviction for violation thereof should be, and the same is hereby, affirmed.
BUSSEY, P. J., concurs.